NO. 07-05-0442-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                   DECEMBER 28, 2005

                           ______________________________


                         BRYCE MAEDA, ET AL., APPELLANTS

                                              V.

                       DAVID AND RUTH TIMMONS, APPELLEES


                         _________________________________

                   FROM POTTER COUNTY COURT AT LAW NO. 1;

            NO. 93,936-1; HONORABLE W.F. “CORKY” ROBERTS, JUDGE

                          _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Following a pro se notice of appeal challenging a default judgment, appellants Bryce

Maeda, et al. were notified by letter dated December 9, 2005, to pay the required filing fee

of $125 within ten days, noting that failure to do so might result in dismissal. Unless a party

is excused from paying a filing fee, the Clerk of this Court is required to collect filing fees
set by statute or the Supreme Court when an item is presented for filing. See Tex. R. App.

P. 5 and 12.1(b). Although the filing of a notice of appeal invokes this Court’s jurisdiction,

if a party fails to follow the prescribed rules of appellate procedure, the appeal may be

dismissed. Tex. R. App. P. 25.1(b). To date, the fee remains unpaid. Thus, we must

dismiss the appeal.


       Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of

Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee.

Tex. R. App. P. 42.3(c).



                                                  Don H. Reavis
                                                   Justice




                                              2